Citation Nr: 1241640	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  09-12 626	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for posttraumatic osteoarthritis of the right knee.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1974 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.   

In June 2012, the Veteran testified before the undersigned Veterans Law Judge at a video-conference hearing.  A copy of the transcript of that hearing is of record.

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the evidence suggests that the Veteran may be unemployable due to symptoms of his service-connected posttraumatic osteoarthritis of the right knee, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.  Therefore, such issue has been included on the title page of this decision.

In his April 2007 claim, the Veteran also raised the issue of entitlement to a rating in excess of 10 percent for service-connected post operative lateral meniscectomy of the right knee.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).

The Veteran seeks entitlement to a rating in excess of 20 percent for his service-connected posttraumatic osteoarthritis of the right knee, which is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  He contends that his symptomatology is more severe than the currently assigned rating and, as such, he is entitled to an increased rating.   

The Board initially finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his posttraumatic osteoarthritis of the right knee.  In this regard, the most recent medical evidence of record is the February 2009 VA examination.  Since such time, he has alleged that his service-connected right knee disability has increased in severity.  In this regard, in his March 2009 substantive appeal he stated that he was always in pain and could hardly walk.  Additionally, he testified at the June 2012 hearing that he experienced constant pain, whether he was sitting, walking, or standing; limited motion; buckling and falling; stiffness; and difficulty walking.  He also indicated fatigue with repetitive use and lack of stability.  As the examination is almost four years old and the Veteran has testified to increased symptomatology, the Board finds that a remand is necessary in order to schedule the Veteran for a VA examination so as to determine the current nature and severity of his service-connected knee disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

Evidence of unemployability was submitted during the course of this appeal.  Accordingly, a claim for a TDIU is considered part of the claim for benefits for the underlying disability.  Rice, supra.  Specifically, the Veteran testified at hearing that he was not currently employed, and had retired due to his right knee disability.  He did not believe he could safely work with his current right knee disability, because his work as a highway supervisor required a lot of moving and running into traffic.  Consequently, the issue of TDIU is raised by the Veteran's assertion.

The record shows that the Veteran is not working and the evidence suggests that he may be unemployable due, at least in part, to his service-connected right knee disabilities.  In this regard, the Board notes that the Veteran is service-connected for posttraumatic osteoarthritis of the right knee and post operative lateral meniscectomy of the right knee.  Accordingly, the Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to ascertain whether his right knee disabilities render him unemployable.  See Friscia v. Brown, 7 Vet. App. 294 (1994).

Additionally, the Board finds that a remand is necessary in order to obtain outstanding records.  In this regard, at the June 2012 hearing, the Veteran informed the Board that he receives treatment through the Goshen, New York, VA Community Clinic.  However, the most recent VA treatment records associated with the file are dated in December 2008.  It appears from those records that the Veteran was also being treated at the Hudson Valley VA Medical Center in 2008.  Therefore, treatment records relevant to the right knee from the Goshen and Hudson Valley VA facilities, dated from December 2008 to the present, should be obtained for consideration in the Veteran's appeal.

The claims file also appears to be missing private treatment records.  The record contains private treatment records dated March 2006 to March 2007 from the Veteran's primary care physician, Dr. M., at Crystal Run Healthcare.  Dr. M. wrote in a February 2008 letter that he examined the Veteran in January 2008, but record of that examination is absent from the claims file.  Further, the VA treatment records indicated that Dr. M. was still treating the Veteran's knee in September 2008.  Therefore, relevant treatment records from Dr. M. dated from March 2007 to the present should be obtained.

Finally, with respect to the Veteran's TDIU claim, the Board observes that the issue of entitlement to a rating in excess of 10 percent for post operative lateral meniscectomy of the right knee has been referred to the AOJ for appropriate action in the Introduction.  As the outcome of such claim, as well as the readjudication of the Veteran's claim of entitlement to a rating in excess of 20 percent for posttraumatic osteoarthritis of the right knee currently on appeal, will impact his TDIU claim, the latter claim is inextricably intertwined with the former claims.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Therefore, the Veteran's increased rating claims should be adjudicated prior to adjudication of his TDIU claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any healthcare providers who treated him after March 2007 for his right knee disabilities.  After securing any necessary authorization from the Veteran, all identified treatment records, to include any updated records from Dr. M. and VA treatment records from the Goshen and Hudson Valley VA facilities dated from December 2008 to the present, should be obtained.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  Document such determination in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination by an appropriate medical professional so as to determine the current nature and severity of his posttraumatic osteoarthritis of the right knee.  All appropriate tests should be conducted.  Prior to examination, the examiner must review the claims file and a copy of this remand and note that review in the report.
      
The examiner should address the following: 

a)  Indicate whether the following are present and to what degree: ankylosis (favorable or unfavorable); recurrent subluxation; lateral instability; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; symptomatic removal of semilunar cartilage; limitation of leg flexion; limitation of leg extension; impairment of tibia and fibula; and genu recurvatum.

b)  Discuss functional impairment of the knee, addressing weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  Any functional impairment should be expressed in degrees of limitation of motion.

c)  Identify the nature and severity of all manifestations of the Veteran's posttraumatic osteoarthritis of the right knee.  The examiner should specifically indicate whether the Veteran's right knee disability results in a scar.  If so, the examiner should describe the size and location of the scar, as well as any associated pathology, to include tenderness or pain.  If any additional knee symptomatology, including chondrocalcinosis, is found on examination, the examiner should specifically indicate whether it is part and parcel, or the result of, his service-connected osteoarthritis.  If it is determined not to be related to his service-connected disability, the examiner should provide an explanation regarding the etiology.

(d)  Address the impact the Veteran's service-connected right knee disabilities has on his employability.  The examiner must consider the full record, including the Veteran's lay statements, and provide the rationale for any opinion offered.  

The examiner should specifically describe what type of employment activities would be limited due to the Veteran's right knee disabilities of posttraumatic osteoarthritis of the right knee and post operative lateral meniscectomy of the right knee.  He or she should also offer an opinion as to whether such right knee disabilities, either singularly or jointly, render the Veteran unable to secure or follow a substantially gainful occupation, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  In this regard, the adjudication of the Veteran's TDIU claim should be completed after the AOJ adjudicates the referred claim of entitlement to a rating in excess of 10 percent for post operative lateral meniscectomy of the right knee and readjudicates the issue of entitlement to a rating in excess of 20 percent for posttraumatic osteoarthritis of the right knee, which is currently on appeal.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

